Citation Nr: 1808311	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection a lumbar spine disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post dislocation of left great toe with osteoarthritis with left foot plantar fasciitis, hallux rigidus, metatarsalgia, and foot osteoarthritis.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from August to December 1982 and August 1983 through August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a lumbar spine disorder, but awarded service connection for status post dislocation of the left great toe with osteoarthritis at a noncompensable disability rating, effective October 30, 2009. 

In a January 2013 rating decision, the RO granted entitlement to service connection for left foot plantar fasciitis, hallux rigidus, metatarsalgia, and foot osteoarthritis  (claimed as left foot condition).  These disorders were combined with his service-connected status post dislocation of the left great toe with osteoarthritis, and are currently rated as status post dislocation of left great toe with osteoarthritis with left foot plantar fasciitis, hallux rigidus, metatarsalgia, and foot osteoarthritis.  The RO assigned a 10 percent rating for this combined disability effective October 30, 2009.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014; a transcript of that hearing is associated with the claims file.

This case was before the Board in November 2014 and April 2017, at which time the above issues were remanded for additional development.  The case has been returned to the Board at this time for further appellate review.

In December 2017, the Veteran submitted a statement including contentions regarding his service-connected left foot disability, reporting that he was unemployed.  The issue of entitlement to TDIU has been raised.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of a claim for a higher rating for the service-connected disability on appeal.  Thus, the Board has taken jurisdiction of this issue.

The issues of entitlement to a TDIU and to an initial evaluation in excess of 10 percent for status post dislocation of left great toe with osteoarthritis with left foot plantar fasciitis, hallux rigidus, metatarsalgia, and foot osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record does not show that the Veteran's lumbar spine disability is etiologically related to his active service or was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The medical evidence of record clearly shows that the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine, meeting one of the fundamental requirements of service connection.  See May 2017 VA examination report  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his lumbar spine disability to service.  

With regard to an in-service incurrence of an injury, the Veteran has contended that he initially hurt his back while playing football in service in 1991 in the same incident in which he injured his left foot and neck, and that it was aggravated after the initial injury while lifting sandbags and by running with a 45 pound ruck sack on his back.  The Veteran contended that in his unit, seeking medical treatment was considered a weakness, and therefore he dealt with the pain.  See July 2014 Hearing Transcript, pp. 4-8; December 12, 2017 Veteran statement.

Service treatment records do reflect that in June 1991, the Veteran injured his neck and left greet toe while playing contact football.  However, there are no reports of back pain during service.  At separation, his Report of Medical Examination reflected a normal back.  Significantly, the Veteran's separation Report of Medical History reflected his reports that he did not have recurrent back pain.

The Board notes that as the Veteran's service treatment records, in particular, his separation Report of Medical History, were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In addition, the Veteran's reports that he was hesitant to report his back pain as it would be considered a weakness are not entirely plausible, given that he reported his neck and left toe pain.  

As such, the credibility of the Veteran's statements regarding his in-service back injury is diminished by the other evidence of record.

In December 2017, the Veteran submitted a letter in support of his claim from a friend who served with him.  He recalled that the Veteran injured his left toe, lower back, and neck during a combat football game in June 1991.  He noted that military doctors diagnosed the Veteran with a dislocated left toe and low back pain, due to the injury.  However, the Veteran's service treatment records do not reflect any assessment of low back pain, but do reflect neck pain.  As the statement is contradicted by the findings in the service treatment records, it is not reliable.

The Board finds that the competent medical evidence of record does not support a link between the Veteran's current back disability and military service.  The Board remanded the claim in November 2014 in order to provide the Veteran with an examination and obtain a VA nexus opinion.  The required examination was provided in August 2015.  The examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that, according to military treatment records and his Report of Medical History and Examination, there was no thoracolumbar condition found at separation.  The examiner additionally opined that the Veteran's chronic thoracolumbar strain with osteoarthritis progressed post discharge and was therefore not directly related to military service.  

However, as it is internally inconsistent and since the examiner relied solely on the lack of any lumbar spine treatment in service and did not properly address the Veteran's lay statements regarding the in-service football injury, the August 2015 VA examination is inadequate, and the opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was provided with another VA examination in May 2017.  Imaging ordered at this examination revealed degenerative arthritis of the lumbar spine.  The examiner noted that the Veteran reported an in-service back injury sustained in 1991 while playing football, but that there was no documentation of complaints of back pain in the Veteran's service treatment records, including in the progress note from the event in September 1991 that resulted in the Veteran's service-connected left foot injury.  The examiner found that, based on physical examination, the absence of any back pain in service and during the prior 20 years, and review of medical literature, the Veteran's lumbar spine disorder was more likely due to aging than to any incident in service.  Based on the examiner's review of current peer-reviewed medical literature, advanced age is one of the strongest risk factors associated with osteoarthritis.  Hence, the examiner was unable to find any clinical evidence that the condition of lumbar spine degenerative arthritis occurred earlier than what is expected for the natural onset of the disease.  Therefore, the claimed condition of lumbar spine degenerative arthritis was less likely than not incurred in or caused by an in-service injury, event, or illness.  

The Board finds that this examination is competent and probative.  The examiner thoroughly reviewed the evidence of record, and acknowledged the Veteran's reports of an in-service back injury.  However, the examiner ultimately found that the Veteran's degenerative arthritis of the back is more likely related to aging, based on medical literature and his examination of the Veteran.  This opinion  medical contained clear conclusions with supporting data, and a medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to this opinion.  While the examiner noted that the Veteran's service treatment records and medical records following service did not reflect treatment for or diagnosis of a back disorder, he did not base his opinion solely on this fact.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Instead, he reviewed the evidence of record and determined that the Veteran's arthritis was more likely to be related to aging based on peer-reviewed literature.  This finding is consistent with the Veteran's denial of back problems at his military separation and the corresponding clinical evaluation at the time of the Veteran's military separation that found the Veteran had a clinically normal spine.  

As such, the Board finds that the competent medical evidence of record weighs against the Veteran's claim of entitlement to service connection for a back disability.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In this case, there is no competent evidence to support a finding that the Veteran's back disability has been caused or aggravated by changes in his gait due to his service-connected left foot disability.  

The May 2017 VA examiner noted that he observed the Veteran in the waiting area and in the exam room and that the Veteran had a normal gait when talking to the administrative staff in the waiting area prior to the exam.  He reported that the Veteran then had an abnormal gait with a limp of his left foot when entering the exam room, but that his gait changed with a limp of his right foot when exiting the exam room.  The examiner reviewed the Veteran's podiatry treatment notes, and did not find any documentation of an abnormal gait.  Based on these records and the inconsistencies in the Veteran's gait, the examiner did not see any objective evidence that he had a gait abnormality related to his lumbar spine disorder.  Based on a review of current peer-reviewed clinical literature, the examiner could not find any literature reporting any objective evidence that any of veteran's current service-connected disorders, to include cervical strain with degenerative arthritis, caused or has a causal association with the condition of lumbar spine degenerative arthritis or aggravates the condition of lumbar spine degenerative arthritis.  Therefore, Veteran's lumbar spine condition of lumbar spine degenerative arthritis was less likely than not proximately due to or the result of any of the Veteran's service connected conditions.  Additionally, the examiner opined that, given the absence of any complaints of back pain in the Veteran's medical records, there was not sufficient evidence to determine a baseline of severity for the Veteran's back disorder.

The Board notes that in December 2017, the Veteran submitted a statement that his left foot caused him pain and that he used a cane to ambulate, raising the possibility that he had abnormalities in his gait.  However, when examined in May 2017, the spine examiner noted that his altered gait was not credible, as he appeared to ambulate without problem and altered his limp as he left the examination room.  The May 2017 VA foot examiner noted that his foot condition did not chronically compromise weight bearing on clinical examination.  As such, the Board finds the medical evidence of record, showing that the Veteran did not have a chronic change in weight-bearing due to his service-connected left foot, is more probative evidence than the Veteran's statements.  Therefore, the Board finds that the May 2017 VA opinion , as it was based on review of the Veteran's medical history and examination of the Veteran, provides competent medical evidence against a finding that the Veteran's lumbar spine disability is secondary to his service-connected left foot disability or his service-connected cervical spine disability.  

Arthritis is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's arthritis in his back manifested to a compensable degree within one year of his discharge. 

In addition, the Court has held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  However, in this case, the Veteran's contentions that his symptoms have existed since active duty are of reduced credibility, given the conflicting statements in the record.

Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran and friend can be accorded any weight in deciding this case with regard to providing a link between his current back disorder and military service, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between his current lumbar spine disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, while the Veteran and his friend are competent to describe his back pain, the Board accords their statements regarding the etiology of the Veteran's lumbar spine disorder little probative value as they are not competent to opine on such a complex medical question.    

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a lumbar spine disorder, the benefit of the doubt doctrine is not applicable, and his claim must be denied.  38 U.S.C. § 5107.


ORDER

Service connection a lumbar spine disorder is denied.


REMAND

As noted in the introduction to this case, the Veteran submitted a statement in December 2017, reporting the symptoms of his service-connected left foot disability and that he was unemployed.  As such, the Board took jurisdiction over a claim to TDIU.  

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

It is unclear how long the Veteran has been unemployed.  In addition, in order to adjudicate a claim for TDIU, the Board must review the Veteran's education and employment background.  To this end, the Veteran should be provided with notification of the evidence and information needed to support a claim for entitlement to TDIU.  In addition, the AOJ should provide the Veteran with a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, for completion with instruction to return the form to the RO.  

If necessary to determine whether the Veteran is entitled to TDIU, the RO should provide the Veteran with examinations for his service-connected disabilities, including a right inguinal hernia (30 percent), a scar, status post, incision and drainage on the right thigh (30 percent), cervical strain with degenerative arthritis (10 percent), and a left inguinal hernia (0) percent.

The Veteran has contended that his service-connected left foot disability warrants a higher evaluation.  The Veteran was provided with a VA examination in May 2017, in order to evaluate his service-connected left foot disabilities.  The examiner opined that he was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time and that he was unable to provide this information in terms of degrees of loss of range of motion due to "pain on use or during flare-ups."  The examiner noted that the veteran was not experiencing a flare-up at the time of examination, therefore, he was unable to render an opinion regarding functional ability during a flare-up.

The Board finds that these examinations are not in compliance with the holding of Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In that case, the Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so."  Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the issue of limitation of motion during flare-ups.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate notice of how to substantiate a request for a TDIU, and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  If deemed necessary, provide the Veteran with examinations for his service-connected disabilities, including a right inguinal hernia (30 percent), a scar, status post, incision and drainage on the right thigh (30 percent), cervical strain with degenerative arthritis (10 percent), and a left inguinal hernia (0) percent, to determine the impact each of these disabilities has on the Veteran's ability to obtain and maintain gainful employment.

3.  Schedule the Veteran for a new examination to evaluate the current nature and severity of his service-connected left foot disabilities.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his left foot symptoms and/or after repeated use over time.

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

The examiner should describe the effects that the Veteran's service-connected left foot disability would have on his ability to obtain and maintain employment.

4.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


